DETAILED ACTION
1.	This office action is in response to the communication filed on 06/24/2019.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Applicant’s claim for the benefit of a prior-filed provisional application No. 62/443236 filed on 01/06/2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given based on the telephone interview, on 07/13/2021, with attorney Jonathan Solomon (Reg. No. 64,869).
The application has been amended as follows: 

1.	(Currently Amended)  A telecommunications network server device comprising:
	a processor;
;[[:]] and
	a non-transitory computer-readable storage device comprising instructions that are executable by the processor to:
transmit, via the network communications port, a digital identifier to a user device associated with a user, the digital identifier being electronically tethered or bound to the user device;
receive, via the network communications port, a request from a third-party electronic device that [[a ]]the user is requesting to be authenticated for a transaction with the third-party electronic device; 
in response to the request, transmit, via the network communications port, an electronic transaction code to the third-party electronic device;
receive the electronic transaction code and [[a ]]the digital identifier from [[a ]]the user device associated with the user, the digital identifier being storable in encrypted form in the user device and usable to authenticate the user for transactions with third-party electronic devices that are communicatively separate from each other; 
in response to receiving the electronic transaction code and the digital identifier, transmit a demand to the user device for the user to provide a confirmatory input to the user device for receipt by the telecommunications network server device; 
confirm the electronic transaction code and the digital identifier; and
, via the network communications port, a confirmation of authenticity of the user to the third-party electronic device only subsequent to receiving the confirmatory input.

2.	(Cancelled)  

4.	(Currently Amended)  The telecommunications network server device of claim 1, wherein the non-transitory computer-readable storage device includes instructions that are executable by the processor to:
	monitor an amount of time between transmitting the electronic transaction code to the third-party electronic device and receiving the electronic transaction code and the digital identifier from the user device; and
	in response to determining the amount of time is greater than a pre-selected threshold amount of time, transmit, via the network communications port, an indication of unsuccessful confirmation of authenticity of the user to the third-party electronic device.

5.	(Currently Amended)  The telecommunications network server device of claim 1, wherein the non-transitory computer-readable storage device includes instructions that are executable by the processor to:
	transmit, via the network communications port, an obfuscated version of the digital identifier to the third-party electronic device, the obfuscated version of 

6.	(Currently Amended)  The telecommunications network server device of claim 1, wherein the non-transitory computer-readable storage device includes instructions that are executable by the processor to:
	receive, from the user device, a command to share personal identification information about the user to the third-party electronic device and one or more types of personal identification information to share to the third-party electronic device; and
	transmit, via the network communications port, the personal identification information about the user as selected from the user device to the third-party electronic device. 

8.	(Currently Amended)  A method of authenticating a user to a third-party electronic device, the method comprising operations executable by one or more processors, the operations including:
	transmitting, via a network communications port, a digital identifier to a user device associated with a user, the digital identifier being electronically tethered or bound to the user device;
, via [[a ]]the network communications port, a request from a third-party electronic device that [[a ]]the user is requesting to be authenticated for a transaction with the third-party electronic device; 
	in response to the request, transmitting, via the network communications port, an electronic transaction code to the third-party electronic device;
	receiving the electronic transaction code and [[a ]]the digital identifier from [[a ]]the user device associated with the user, the digital identifier being storable in encrypted form in the user device and usable to authenticate the user for transactions with third-party electronic devices that are communicatively separate from each other; 
in response to receiving the electronic transaction code and the digital identifier, transmitting a demand to the user device for the user to provide a confirmatory input to the user device;	
confirming the electronic transaction code and the digital identifier; and
	in response to confirming the electronic transaction code and the digital identifier, transmitting, via the network communications port, a confirmation of authenticity of the user to the third-party electronic device only subsequent to receiving the confirmatory input. 

9.	(Cancelled)  

10.	(Currently Amended)  The method of claim 8, the operations further including:

	in response to determining the amount of time is greater than a pre-selected threshold amount of time, transmitting, via the network communications port, an indication of unsuccessful confirmation of authenticity of the user to the third-party electronic device.

11.	(Currently Amended)  The method of claim 8, the operations further including:
	transmitting, via the network communications port, an obfuscated version of the digital identifier to the third-party electronic device, the obfuscated version of the digital identifier being usable by the third-party electronic device to authenticate the user based on the digital identifier stored in the user device and being not usable to confirm authenticity of the user with the electronic transaction code. 

12.	(Currently Amended)  The method of claim 8, the operations further including:
	receiving, from the user device, a command to share personal identification information about the user to the third-party electronic device and one or more types of personal identification information to share to the third-party electronic device; and
, via the network communications port, the personal identification information about the user as selected from the user device to the third-party electronic device. 

14.	(Currently Amended)  A non-transitory computer-readable medium embodying program code for authenticating a user to a third-party electronic device, the program code comprising instructions which, when executed by a processor, cause the processor to perform operations including:
transmitting, via a network communications port, a digital identifier to a user device associated with a user, the digital identifier being electronically tethered or bound to the user device;
	receiving, via [[a ]]the network communications port, a request from a third-party electronic device that [[a ]]the user is requesting to be authenticated for a transaction with the third-party electronic device; 
	in response to the request, transmitting, via the network communication port, an electronic transaction code to the third-party electronic device;
	receiving the electronic transaction code and [[a ]]the digital identifier from [[a ]]the user device associated with the user, the digital identifier being storable in encrypted form in the user device and usable to authenticate the user for transactions with third-party electronic devices that are communicatively separate from each other; 
in response to receiving the electronic transaction code and the digital identifier, transmitting a demand to the user device for the user to provide a confirmatory input to the user device;
	confirming the electronic transaction code and the digital identifier; and
	in response to confirming the electronic transaction code and the digital identifier, transmitting, via the network communication port, a confirmation of authenticity of the user to the third-party electronic device only subsequent to receiving the confirmatory input. 

15.	(Cancelled)  

17.	(Currently Amended)  The non-transitory computer-readable medium of claim 14, the operations further including:
	monitoring an amount of time between transmitting the electronic transaction code to the third-party electronic device and receiving the electronic transaction code and the digital identifier from the user device; and
	in response to determining the amount of time is greater than a pre-selected threshold amount of time, transmitting, via the network communications port, an indication of unsuccessful confirmation of authenticity of the user to the third-party electronic device.

18.	(Currently Amended)  The non-transitory computer-readable medium of claim 14, the operations further including:
, via the network communications port, an obfuscated version of the digital identifier to the third-party electronic device, the obfuscated version of the digital identifier being usable by the third-party electronic device to authenticate the user based on the digital identifier stored in the user device and being not usable to confirm authenticity of the user with the electronic transaction code. 

19.	(Currently Amended)  The non-transitory computer-readable medium of claim 14, the operations further including:
	receiving, from the user device, a command to share personal identification information about the user with the third-party electronic device and one or more types of the personal identification information to share with the third-party electronic device; and
	transmitting, via the network communications port, the personal identification information about the user as selected from the user device to the third-party electronic device. 

Allowable Subject Matter
5.	In light of the examiner amendment authorized by the applicant’s representative, claims 1, 3-8, 10-14 and 16-20 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 
in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Khalil et al. (US 20150334108 A1), discloses a method to authenticate a user for a third party device based on an authentication code provided to the third party device. The other closest prior art, DeSoto et al. (US 20130219479 A1), discloses a method to authenticate a user to a website by providing a QR code to an identity provider, wherein the QR code is provided to the website by the identity provider. However, either singularly or in combination, Khalil et al. and/or DeSoto et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HUAN V DOAN/Primary Examiner, Art Unit 2437